Exhibit 4.4 DAIMLER TRUST, as Borrower, U.S.BANK TRUST NATIONAL ASSOCIATION, as Administrative Agent, DAIMLER TITLE CO., as Collateral Agent, MERCEDES-BENZ FINANCIAL SERVICES USALLC, as Lender and as Servicer, and U.S.BANK NATIONAL ASSOCIATION, as Indenture Trustee 2013-B EXCHANGE NOTE SUPPLEMENT Dated as of November 1, 2013 TABLE OF CONTENTS Page ARTICLE ONE USAGE, DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01. Capitalized Terms; Rules of Usage 2 ARTICLE TWO THE 2013-B EXCHANGE NOTE Section 2.01. Creation and Designation 3 Section 2.02. Issuance of the 2013-B Exchange Note; Registered Pledge 3 Section 2.03. 2013-B Exchange Note Representations and Warranties 4 Section 2.04. 2013-B Exchange Note Interest Payments 4 Section 2.05. 2013-B Exchange Note Principal Payments 5 Section 2.06. 2013-B Reserve Account 5 Section 2.07. Additional Representations and Warranties 5 ARTICLE THREE THE 2013-B REFERENCE POOL Section 3.01. The 2013-B Reference Pool 7 ARTICLE FOUR EXCHANGE NOTE DEFAULTS AND REMEDIES Section 4.01. 2013-B Exchange Note Defaults 9 Section 4.02. Exchange Note Remedies 9 ARTICLE FIVE APPLICATION OF COLLECTIONS ON THE 2013-B REFERENCE POOL Section 5.01. Application of 2013-B Reference Pool Collections Prior to Facility Default and Exchange Note Default 11 Section 5.02. Application of 2013-B Reference Pool Collections Following a Liquidation 11 ARTICLE SIX SECURITY INTEREST Section 6.01. Security Interest 12 i Page ARTICLE SEVEN EXCHANGE ACT REPORTING Section 7.01. Further Assurances 13 Section 7.02. Form 10-D Filings 13 Section 7.03. Form 8-K Filings 13 Section 7.04. Form 10-K Filings 14 Section 7.05. Report on Assessment of Compliance and Attestation 14 Section 7.06. Back-up Sarbanes-Oxley Certification. 15 Section 7.07. Representations and Warranties 15 Section 7.08. Indemnification 15 ARTICLE EIGHT MISCELLANEOUS Section 8.01. Amendments 17 Section 8.02. 2013-B Exchange Noteholders Entitled to Benefits of this Exchange NoteSupplement 18 Section 8.03. Tax Characterization 18 Section 8.04. GOVERNING LAW; SUBMISSION TO JURISDICTION;APPOINTMENT OF AGENT FOR SERVICE OF PROCESS 18 Section 8.05. Successors and Assigns 18 Section 8.06. Severability 19 Section 8.07. Counterparts 19 Section 8.08. Table of Contents and Headings 19 Section 8.09. No Petition 19 Section 8.10. No Recourse 19 EXHIBITS Exhibit A–Form of 2013-B Exchange Note A-1 Exhibit B–Schedule of 2013-B Reference Pool Assets B-1 SCHEDULES ScheduleA–Item 1119 Parties SA-1 ScheduleB–Disclosure Items
